 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdolph's Construction Co., Inc.andLaborers Inter-nationalUnion of North AmericaLocalNo.113, AFL-CIO. Case 30-CA-863918 April 1986DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union on 4 January1985, the General Counsel of the National LaborRelationsBoardissueda complaint on 15 February1985 against the Company, the Respondent, alleg-ing that it has violated Sections 8(a)(5) and (1) and8(d)of the National Labor Relations Act. Al-though properly served copies of the charge andcomplaint, theCompany has failed to file ananswer.On 17 April 1985 the General Counsel filed aMotion for Summary Judgment. On 25 April 1985the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythemotion should not be granted. The Companyfiled no response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthatunless an answerisfiledwithin 10 days ofservice, "all of the allegations in the Complaintshall be deemed to be admitted to be true and shallbe so found by the Board." Further, the undisputedallegationsin the Motion for Summary Judgmentdisclose that the Respondent filed an answer to thecomplaint on 27 February 1985 and that the Re-spondent withdrew its answer on 10 April 1985.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a Wisconsin corporation, is en-gaged as a masonrycontractor in the building andconstruction industry at its facility in Greenfield,Wisconsin.During the past calendar year ending31December 1984,' a representative period, theRespondent, in the course and conduct of its busi-ness operations, purchased and received products,goods, and materials valued in excess of $50,000from suppliers located within the State of Wiscon-sinwho received the products, goods, and materi-als directly from points outside the State of Wis-consin.We find that the Respondent is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:Those employees described in Article I of thecollective-bargainingagreement of 1 June1982-31 May 1985.Since at least 1980 the Respondent has been anemployer-member of the Allied Construction Em-ployers Association (ACEA), an organization com-posed of employers engaged in the building andconstruction industry, and which exists for the pur-pose, inter alia, of representing its employer-mem-bers in negotiating and administering collective-bargaining agreements with various labor organiza-tions, including the Union. ACEA was authorizedby the Respondent to bargain collectively on itsbehalf with the Union concerning wages, hours,and other terms and conditions of employment oftheemployees in the unit described above.Throughout this same period of time the Union hasbeen recognized by ACEA and the Respondent asthe exclusive collective-bargaining representativeof the employees in the unit described above.The Respondent and the Union were parties to acollective-bargaining agreement in effect for theperiod 1 June 1982 to 31 May 1985 covering thewages, hours, and working conditions of the em-ployees in the unit described above. The Respond-ent has failed to continue in full force and effectthe terms and conditions of the collective-bargain-ing agreement described above by failing at alltimes since 1 June 1984 to make contributions tovarious benefit funds on behalf of its employees asrequired by that collective-bargaining agreement.By letter dated 13 September 1984 the Respondentnotified the Union of its action to withhold its con-tributions to the various benefit funds. Additional-ly, since 1 June 1984 the Respondent has failed to'The complaint inadvertently refers to 21 December 1984279 NLRB No. 53 ADOLPH'S CONSTRUCTION CO.continue in full force and effect all the terms andconditions of the 1982-1985 agreement describedabove.2 Since 1 June 1984 the Respondent hasfailed to bargain collectively and in good faith withthe Union about these actions.CONCLUSIONS OF LAW1.By failing and refusing from 1 June 1984 tomake the contributions to the various benefit fundsthat the 1982-1985 collective-bargaining agreementwith the Union requires, the Company has engagedin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.2.By failing and refusing from 1 June 1984 tocontinue in full force and effect all the terms andconditions of the 1982-1985 collective-bargainingagreement with the Union the Company has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.3.By failing and refusing from 1 June 1984 tobargain collectively and in good faith with theUnion about these modifications and abrogations ofthe 1982-1985 collective-bargaining agreement, theCompany has engaged in unfair labor practices af-fecting commerce within the meaning of Sections8(a)(5) and (1) and 8(d) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We have found that the Respondent has refusedand still refuses to make benefit contributions tovarious funds set forth in the 1982-1985 collective-bargaining agreement with the Union.We shalltherefore order the Respondent to remit all contri-butions withheld from the various benefit funds, asrequiredby the1982-1985 agreement describedabove,3and to give effect retroactively to the2Unlike our dissenting colleague, we see no need to examine or dis-cuss the extent of the Respondent's repudiation of its contractual and bar-gaining obligationsin this caseAs the Respondent has filed no answer tothe complaint or the Board's Notice to Show Cause, the allegations thatthe Respondent violated the Act are deemed admitted, and any othermatters arenot in issue3Because the provisions of employee benefit fundagreementsare vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund paymentsWe leave to the compliance stage the questionof whether the Respondent must pay any additional amounts into thebenefit funds in order to satisfy our "make-whole" remedy These addi-tional amounts may be determined, depending on the circumstances ofeach case, by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions, to evidenceof any loss directly attributable to the unlawful withholding action,which might include the loss of return on investment of the portion of333agreement from 1 June1984. TheRespondent shallalso reimburse its employees for any expenses ensu-ing from its unlawful failure to make such pay-ments as setforth inKraftPlumbing&Heating, 252NLRB 891 fn.2 (1980),enfd. 661 F.2d 940 (9thCir. 1981).ORDERThe National Labor Relations Board orders thattheRespondent, Adolph's Construction Co., Inc.,Greenfield,Wisconsin, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a) Failing and refusing to remit contributions tovarious benefit funds, refusing to abide by theterms and conditions of the 1982-1985 collective-bargaining agreement, and from failing and refusingto bargain about modifications in the 1982-1985collective-bargaining agreement.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make contributions to the various benefitfunds as required by the terms of the 1982-1985collective-bargaining agreement;make whole unitemployees for any expenses ensuing from its failuretomake such contributions as provided in theremedy section of this decision; honor the 1982-1985collective-bargainingagreementwith theUnion; and bargain about modifications of the1982-1985 collective-bargaining agreement.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of benefit funds contributions due underthe terms of this Order.(c)Post at its facility in Greenfield,Wisconsin,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gionalDirector for Region 30, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placesfunds withheld, additional administrative costs, etc , but not collaterallossesMerryweather Optical Co,240 NLRB 1213 (1979)° If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board " 334DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere notices to employees are customarily posted.Reasonable steps shall be takenby theRespondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON, dissenting.Contrary to my colleagues, and for the reasonsfully set forth in my dissenting opinion inRapidFur Dressing, 278NLRB 905 (1986), I would denythe General Counsel's Motion for Summary Judg-ment and dismiss the complaint in its entirety.The Respondent has unilaterally ceased makingcontractually required payments to various benefitfunds on behalf of its employees, and has also uni-laterally failed to fully comply with its contractwith the Union. As discussed fully in my dissentingopinion inRapid Fur,a breach of contract is notnecessarily an unfair labor practice; nor is the Na-tionalLaborRelationsBoard a collection agencyfor parties hoping to recoup financial arrearages in-curred by employers who have failed to complywith particular contractual terms.Rather, theBoard should-indeed, it must-intervene onlywhen, during the term of a contract, a party en-gages in conduct reflecting a substantial repudi-ation of its contractual and bargaining obligation.When, on the other hand, a party seeks to involvethe Board in a dispute arising solely over contractcompliance, the Board should not-indeed, it mustnot-become involved.My colleagues leave thedetails of the collection process "to the compliancestage" in In. 3 of their opinion. They thus utilizeBoard resources of money and personnel toachieve a "remedy" where there is no proved vio-lation.Worse yet, they open the door for a secondappearance of this inconsequential matter beforethisBoard.ThisBoard,asmy colleagues areaware, has a high backlog of undecided cases. Cur-rently over 1200 cases are awaiting decision. ThisBoard exists for the purpose of expounding the na-tional labor policy in adjudicated cases which de-termine "the Board's reasonable interpretations andapplications of the Act."NLRB v. Action Automo-tive,Inc.,105 S.Ct. 984 (Feb. 19, 1985). So long asthe Board continues to invite multiple appearancesof matters which in no way involve the nationallabor policy, it will continue to waste its time andresources and delay consideration of those caseswhichmakepolicy andexpoundlaw. There existan infinitude of disputeswhichinvolve nonstatu-tory issues of concern only to particular parties.The charging party in such a case must be left toseek enforcement of the contract, and recoupmentof anydamages,through appropriate informal ef-forts, or through arbitral or judicial proceedings.The instant case involves a matter which fallsclearly within the latter category discussed above:a dispute arising solely over contract compliance,inwhich the Board should not become involved.In my view, the Respondent's conduct here consti-tutes nothing more than a contract violation, andthe Charging Party'sunfairlabor practice chargeconstitutes nothing more than an attempt to havethe Board enforce the contract and collect any de-linquent benefit fund payments. For the reasonsfully discussed in my dissenting opinion inRapidFur,I believe the Board errs in permitting itself tobecome enmeshed in such disputes. Accordingly, Iwould deny the General Counsel's Motion forSummary Judgment.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by thisnotice.?WE WILL NOT fail and refuse to bargain with theUnion by refusing to remit contributions to the var-ious benefit funds as required by the terms of our1982-1985 collective-bargaining agreementwiththe Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL honor our 1982-1985 collective-bar-gainingagreementwith the Union,includingmaking contributions to the various benefit fundsrequired by the terms of the 1982-1985 collective-bargaining agreement, andWE WILL make youwhole for any expenses ensuing from our failure tomake such contributions.ADOLPH'S CONSTRUCTION CO., INC.